Citation Nr: 0912676	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-41 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
October 2005, and a substantive appeal was received in 
December 2005.  The veteran requested a Board hearing, 
however, he failed to attend a hearing in January 2009.


FINDING OF FACT

Hepatitis C was not manifested during active service, nor is 
current hepatitis C otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2005.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the Board notes that the evidence of record 
contains the Veteran's service treatment records and post-
service VA medical records.  The Board declines to obtain a 
medical nexus opinion because no continuity of pertinent 
symptomatology following service is shown nor is there any 
medical suggestion that the Veteran's current hepatitis C is 
otherwise related to his service.  In view of the fact that 
the service treatment records reflect that the Veteran was 
found to be clinically normal with no pertinent defects or 
symptom complaints at the time of his separation from service 
and there is no medical evidence reflecting any hepatitis C 
for many years following service, the Board concludes that 
the record as it stands includes sufficient competent 
evidence to decide the claim and that no VA examination with 
etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Indeed, any opinion relating current hepatitis C to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked where 'no reasonable possibility exists 
that such assistance would aid in substantiating the claim.'  
38 U.S.C.A. § 5103A(a)(2).

The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to air gun 
inoculations during military service.  Service Reports of 
Medical Examinations dated in June 1976, and in August 1979 
for separation purposes, reflect that the Veteran was found 
to be clinically normal with no pertinent defects or symptom 
complaints at those times.  A service Report of Medical 
History dated in August 1979 reflects that the Veteran 
checked the 'no' box for jaundice or hepatitis.  

VA outpatient treatment records dated in April 2000 reflect 
that the Veteran was assessed with chronic hepatitis C.  

Despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his hepatitis C 
is etiologically related to service or any incident therein.  
On separation from service, the Veteran was found to be 
clinically normal with no pertinent defects or symptom 
complaints.  The clinically normal finding on separation 
examination is significant in that it demonstrates that 
trained military medical personnel were of the opinion that 
no hepatitis C was present at that time.  The Board views the 
examination report as competent evidence that there was no 
hepatitis C at that time.  Also of significance is the fact 
that at the time of his August 1979 examination, the Veteran 
checked the 'no' box for jaundice and hepatitis.  This 
suggests that the Veteran himself did not believe that he had 
any ongoing hepatitis C at that time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing hepatitis C for over 20 years between the 
period of active duty and the evidence showing treatment for 
hepatitis C is itself evidence which tends to show that no 
hepatitis C was incurred as a result of service.  
	
While acknowledging the Veteran's belief that his hepatitis C 
is due to service, it is well established that as a 
layperson, the Veteran is not considered capable of opining 
as to the etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Thus, service connection for hepatitis C is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hepatitis C is not warranted.

The appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


